                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

ERIC C. PENDLETON,                                  )
                                                    )
          Plaintiff,                                )
                                                    )
v.                                                  )       NO. 3:19-cv-00695
                                                    )
WAL-MART SUPERCENTER, et al.,                       )       JUDGE CAMPBELL
                                                    )       MAGISTRATE JUDGE HOLMES
         Defendants.                                )

                                               ORDER

        Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

66), recommending the Court grant the motion for summary judgment filed by Defendant

Tanimura & Antle Fresh Foods, Inc. (Doc. No. 52), and dismiss this action. As the Magistrate

Judge explained in the Report, Plaintiff did not file a response to Defendant’s motion, despite

having been granted an extension of time to do so. The Report advised the parties that any

objections must be filed within 14 days of service. Rather than file objections, Plaintiff has filed a

“Response to Walmart Supercenter’s Motion for Summary Judgment.” (Doc. No. 67). 1 The

Court will construe this filing as an objection to the Report and Recommendation.

        Under 28 U.S.C. § 636(b)(1) and Local Rule 72.02, a district court reviews de novo any

portion of a report and recommendation to which a specific objection is made. United States v.

Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are insufficient. See

Zimmerman v. Cason, 354 F. Appx. 228, 230 (6th Cir. 2009). Thus, “only those specific objections

to the magistrate’s report made to the district court will be preserved for appellate review.” Id.




1
     Walmart Supercenter was dismissed as a defendant by prior Order. (Doc. No. 45).




     Case 3:19-cv-00695 Document 68 Filed 10/06/20 Page 1 of 3 PageID #: 331
(quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987)). In conducting

the review, the court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

        Plaintiff alleges he contracted an E. coli infection, requiring medical treatment, after eating

romaine lettuce he purchased at a local Walmart store. In determining that summary judgment is

appropriate, the Magistrate Judge relied on the Declaration of Dr. James Sizemore (Doc. No. 52-

1), filed by Defendant in support of its motion. Dr. Sizemore, a physician licensed in Tennessee

who specializes in the diagnosis and treatment of infectious diseases, states that he has reviewed

Plaintiff’s medical records from his two visits to St. Thomas Midtown Hospital, and those records

do not contain any indication Plaintiff was infected with E. coli. Indeed, according to Dr. Sizemore,

Plaintiff tested negative for the disease during the December 2018 visit.

        Although most of Plaintiff’s Response does not address the issues addressed in the Report

and Recommendation, 2 Plaintiff does argue that he is entitled to proceed to trial on a “consumer

expectation” theory, which does not require the presentation of expert proof. Under this theory,

according to Plaintiff, a products liability action may proceed without expert proof if it involves a

product with which a reasonable consumer would be familiar. Because “ordinary romaine lettuce”



2
   Plaintiff’s Response contains the following assertions: (1) Dr. Robert W. Robinson was negligent in
failing to test Plaintiff for infections, including E. coli, during Plaintiff’s treatment at the St. Thomas
Midtown Hospital Emergency Room; (2) Walmart should have contacted the Metro Health Department and
the Centers for Disease Control and Prevention after Plaintiff filed a claim with customer service; and (3)
during a visit to a gastroenterology physician a month later, Plaintiff was told Dr. Robinson should have
tested Plaintiff for E. coli, and stated that “when Plaintiff had return (sic) back to the E.R. the second time
the E. coli had pass-through after all the bleeding.” (Doc. No. 67, at 6). In the Response, Plaintiff also seeks
to assert claims for breach of warranty and strict liability,



                                                       2




    Case 3:19-cv-00695 Document 68 Filed 10/06/20 Page 2 of 3 PageID #: 332
is not a complicated product, Plaintiff argues, his testimony is sufficient to establish that romaine

lettuce contaminated with E. coli bacteria is unreasonably dangerous.

       Even if the Court accepts that contaminated romaine lettuce is unreasonably dangerous,

however, Plaintiff is still required to prove that his illness was caused by the E. coli bacteria he

claims was present in the romaine lettuce he consumed. McElroy v. Amylin Pharm., Inc., 573 Fed.

Appx. 545, 546 (6th Cir. Aug. 5, 2014) (“To prevail on a products-liability claim under Tennessee

law, a plaintiff must prove that a defective product proximately caused him to be injured.”) The

only medical evidence in the record indicates that he did not suffer from an E. coli infection. To

the extent Plaintiff believes the gastroenterologist he visited in January 2019 could support his

claim, he has had ample time to obtain and file a declaration or other admissible testimony by the

physician to that effect. Plaintiff has failed to do so. Accordingly, Plaintiff has failed to establish

the Magistrate Judge erred in recommending his claim be dismissed.

       Having fully considered Plaintiff’s filing, the Court concludes his arguments are without

merit, and that the Report and Recommendation should be adopted and approved. Accordingly,

the Motion for Summary Judgment (Doc. No. 52), filed by Defendant Tanimura & Antle Fresh

Foods, Inc., is GRANTED.

       All claims having been dismissed, this Order shall constitute the final judgment in this case

pursuant to Fed. R. Civ. P. 58.

       It is so ORDERED.

                                                       _______________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE



                                                  3




    Case 3:19-cv-00695 Document 68 Filed 10/06/20 Page 3 of 3 PageID #: 333
